People v Matthews (2017 NY Slip Op 05851)





People v Matthews


2017 NY Slip Op 05851


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-03088
 (Ind. No. 14/14)

[*1]The People of the State of New York, respondent,
vMichael Matthews, appellant.


Martin Geduldig, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Cody B. Sibell of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Quinn, J.), rendered March 24, 2015, convicting him of burglary in the third degree (five counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of the effective assistance of counsel at his competency hearing is without merit, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712; People v Baldi, 54 NY2d 137, 147; see also People v Sulaiman, 134 AD3d 860, 860).
To the extent that the defendant contends that his plea of guilty was not knowingly, voluntarily, and intelligently entered, this contention is unpreserved for appellate review, since he did not move to withdraw the plea (see People v Morris, 147 AD3d 1083, 1084; People v Pryor, 11 AD3d 565, 566). In any event, the defendant's plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543). There is no basis in the record to support the conclusion that the defendant lacked the capacity to understand the proceedings against him or that he was unable to assist in his own defense (see People v Morris, 147 AD3d at 1084; People v Sulaiman, 134 AD3d at 861; People v Godfrey, 33 AD3d 623, 624).
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court